              Case 2:19-cv-02042-TSZ Document 12 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          STACEY VANDELL, et al.,
 8                                Plaintiffs,
 9             v.                                          C19-2042 TSZ

10        LAKE WASHINGTON SCHOOL                           MINUTE ORDER
          DISTRICT,
11
                                  Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    Having reviewed the joint status report submitted by the parties, docket
     no. 11, the Court sets the following deadlines:
15
                    (a) The administrative record shall be filed on or before July 15, 2020 under
16                      seal via the Case Management and Electronic Case Files (“CM/ECF”)
                        system. A working copy of the administrative record must be provided
17                      to the Court at the time any dispositive motion is filed. The working
                        copy shall be three-hole punched, appropriately tabbed, and bound by
18                      rubbers bands or clips.
19                  (b) Any dispositive motions shall be filed on or before August 14, 2020 and
                        noted for October 2, 2020. Dispositive motions shall not exceed 30
20                      pages. Any opposition shall be filed on or before September 11, 2020
                        and shall not exceed 30 pages. Any reply shall be filed on or before the
21                      noting date and shall not exceed 12 pages. If the Court believes that
                        oral argument would be beneficial, the Court will notify counsel at least
22                      one week before scheduling any hearing.

23

     MINUTE ORDER - 1
              Case 2:19-cv-02042-TSZ Document 12 Filed 04/17/20 Page 2 of 2



 1          (2)   If the case settles, counsel shall immediately notify Karen Dews at
     (206) 370-8830.
 2
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 16th day of April, 2020.

 5                                                   William M. McCool
                                                     Clerk
 6
                                                     s/Karen Dews
 7                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
